1X\355203 1.v6

Martin S. King

WORDEN THANE P.C.

321 W. Broadway, Suite 300
Missoula, MT 59802
mking@wordenthane.com
(406) 721-3400

 

Joshua D. Stadtler (Pro Hac Vice)

DUNN CARNEY ALLEN HIGGINS & TONGUE LLP

851 SW Sixth Ave., Suite 1500
Portland, OR 97204
jstadtler(@dunncarney.com

 

(503) 224-6440

Attorneys for Defendants Sector Corporation and St. Johns Corporation

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

PSC CUSTOM, LLC, d/b/a POLAR
SERVICE CENTER,

Plaintiff,

Vv.

HANOVER AMERICAN
INSURANCE COMPANY, SECTOR
CORPORATION, and ST. JOHNS
CORPORATION,

Defendants.

 

 

Cause No. CV-20-132-B-SPW

DEFENDANTS SECTOR
CORPORATION’S AND ST. JOHNS
CORPORATION’S ANSWER,
AFFIRMATIVE DEFENSES,
COUNTERCLAIM, AND CROSS-
CLAIM AGAINST HANOVER
AMERICAN INSURANCE
COMPANY

JURY TRIAL DEMANDED

 
ANSWER

In answer to the Complaint for Declaratory Judgment (the “Complaint’’) filed
by Plaintiff PSC Custom, LLC, d/b/a Polar Service Center (“Plaintiff”), Defendants
Sector Corporation (“Sector’’) and St. Johns Corporation (“‘St. Johns”’) (collectively,
“Defendants”), by and through their attorneys, state and allege as follows:

PARTIES, JURISDICTION, AND VENUE

l. In answer to the allegations contained in the first sentence of
paragraph | of the Complaint, Defendants admit that Plaintiff is a foreign limited
liability company with a foreign principal office that does business in Montana. With
regard to the remaining allegations contained in that paragraph, Defendants are
without sufficient information or knowledge to form a belief as to their truth and
thus denies them.

2. In answer to the allegations contained in the first sentence of
paragraph 2 of the Complaint, Defendants admit that defendant Hanover American
Insurance Company (“Hanover’’) is a foreign insurance company that is authorized
to conduct, and does conduct, business in Montana. In answer to the allegations
contained in the second sentence of that paragraph, Defendants admit that, during
all times relevant to this dispute, Hanover was the insurer carrier for certain policies
issued to St. Johns, the content of which speaks for itself. In answer to the allegations

contained in the third and fourth sentences of paragraph 2 of the Complaint,

 

DCAPDX\3552031.v6
Defendants are without sufficient information or knowledge to form a belief as to
their truth and thus denies them. Defendants otherwise deny the remaining
allegations contained in that paragraph.

3. In answer to the allegations contained in paragraph 3 of the Complaint,
Defendants admit that St. Johns is an Oregon corporation. Defendants otherwise
deny the remaining allegations contained in that paragraph.

4, In answer to the allegations contained in the first sentence of
paragraph 4 of the Complaint, Defendants admit that Sector is an Oregon corporation
and that under that certain Lease Agreement (the “Lease”) for 1635 North Frontage
Road, Billings, Montana (the “Premises’”’), a true and correct copy of which is
attached to the Complaint as Exhibit A, Sector is Plaintiff's Landlord. In answer to
the allegations contained in the second sentence of that paragraph, Defendants admit
that Sector is an additional named insured on certain policies Hanover issued to St.
Johns, the content of which speaks for itself. Defendants otherwise deny the
remaining allegations contained in that paragraph.

5. In answer to the allegations contained in the first sentence of
paragraph 5 of the Complaint, Defendants admit that this Court has jurisdiction over
the parties and, on information and belief, subject matter jurisdiction over this action.

Defendants otherwise deny the remaining allegations contained in that paragraph.

///

 

DCAPDX\3552031.v6
6. In answer to the allegations contained in the first sentence of
paragraph 6 of the Complaint, Defendants admit that this Court is a proper venue.
Defendants otherwise deny the remaining allegations contained in that paragraph.

GENERAL ALLEGATIONS

7. The allegations contained in paragraph 7 of the Complaint incorporate
the preceding paragraphs. In answer thereto, Defendants incorporate their
allegations corresponding with those paragraphs.

8. In answer to the allegations contained in paragraph 8 of the Complaint,
Defendants admit that a true and correct copy of the Lease is attached to the
Complaint as Exhibit A and that the content thereof speaks for itself. Defendants
otherwise deny the remaining allegations contained in that paragraph.

9. In answer to the allegations contained in paragraph 9 of the Complaint,
Defendants admit that the content of the Lease speaks for itself. Defendants
otherwise deny the remaining allegations contained in that paragraph.

10. In answer to the allegations contained in paragraph 10 of the Complaint,
Defendants admit that the content of the Lease speaks for itself. Defendants
otherwise deny the remaining allegations contained in that paragraph.

11. In answer to the allegations contained in paragraph 11 of the Complaint,
on information and belief, Defendants admit that, on or about the date alleged, a fire

and explosion happened at Plaintiff's tank wash center on the Premises, which such

 

DCAPDX\3552031.v6
fire and explosion resulted in certain property damage on or about the Premises. As
to the remaining allegations contained in that paragraph, Defendants are without
sufficient information or knowledge to form a belief as to their truth and thus denies
them.

12. In answer to the allegations contained in paragraph 12 of the Complaint,
on information and belief, Defendants admit that, on or about the date alleged, a fire
and explosion happened at Plaintiff's tank wash center on the Premises, which such
fire and explosion resulted in certain property damage on or about the Premises. As
to the remaining allegations contained in that paragraph, Defendants are without
sufficient information or knowledge to form a belief as to their truth and thus denies
them.

13. As to the allegations contained in paragraph 13 of the Complaint,
Defendants are without sufficient information or knowledge to form a belief as to
their truth and thus denies them.

14. In answer to the allegations contained in paragraph 14 of the Complaint,
Defendants admit that the content of that certain insurance policy number ZZ2
A012918 05 issued by Hanover to St. Johns (the “Policy”), and of what is attached
to the Complaint as Exhibit B, speaks for itself. Defendants otherwise deny the

remaining allegations contained in that paragraph.

///

 

DCAPDX\3552031.v6
15. In answer to the allegations contained in paragraph 15 of the Complaint,
Defendants admit that the content of the Policy speaks for itself. Defendants
otherwise deny the remaining allegations contained in that paragraph.

16. Inanswer to the allegations contained in paragraph 16 of the Complaint,
Defendants admit that the content of the Policy speaks for itself. Defendants
otherwise deny the remaining allegations contained in that paragraph.

17. In answer to the allegations contained in paragraph 17 of the Complaint,
Defendants admit that the content of the Policy speaks for itself. Defendants
otherwise deny the remaining allegations contained in that paragraph.

18. In answer to the allegations contained in paragraph 18 of the Complaint,
Defendants admit that the content of the Policy, and of what is attached to the
Complaint as Exhibit C speaks for itself. Defendants otherwise deny the remaining
allegations contained in that paragraph.

19. In answer to the allegations contained in paragraph 19 of the Complaint,
Defendants admit that the content of the Policy speaks for itself. Defendants
otherwise deny the remaining allegations contained in that paragraph.

20. In answer to the allegations contained in paragraph 20 of the Complaint,
Defendants admit that the content of what is attached to the Complaint as Exhibit D
speaks for itself. Defendants otherwise deny the remaining allegations contained in

that paragraph.

DCAPDX\3552031.v6
21. Inanswer to the allegations contained in paragraph 21 of the Complaint,
Defendants admit that the content of what is attached to the Complaint as Exhibit E
speaks for itself. Defendants otherwise deny the remaining allegations contained in
that paragraph.

22. Inanswer to the allegations contained in paragraph 22 of the Complaint,
Defendants admit that the content of what is attached to the Complaint as Exhibit F
speaks for itself. Defendants otherwise deny the remaining allegations contained in
that paragraph.

COUNT I: DECLARATORY JUDGMENT

23. The allegations contained in paragraph 23 of the Complaint incorporate
the preceding paragraphs. In answer thereto, Defendants incorporate their
allegations corresponding with those paragraphs.

24. Inanswer to the allegations contained in paragraph 24 of the Complaint,
Defendants admit that, currently, there is a dispute as to whether the Policy provides
coverage for certain property damage that happened at the Premises on or about
May 9, 2020, specifically whether Hanover has a duty to indemnify Plaintiff or
Defendants for such damage. Defendants otherwise deny the remaining allegations
contained in that paragraph.

25. Inanswer to the allegations contained in paragraph 25 of the Complaint,

Defendants admit that Sector has an interest in the Premises as the landlord thereof

DCAPDX\3552031.v6
and that St. Johns has an interest in the Premises as the named insured under the
Policy, and as such are necessary parties to Plaintiff's declaratory judgment claim
because a declaration by this Court on that claim could affect their interests.
Defendants otherwise deny the remaining allegations contained in that paragraph.

26. The allegations contained in paragraph 26 of the Complaint do not
appear to require a response. To the extent they do, Defendants admit that Hanover
had a duty to indemnify Plaintiff or Defendants for certain property damage that
happened at the Premises on or about May 9, 2020 and that Hanover breached that
duty and thus breached its obligations under the Policy and Montana law.
Defendants otherwise deny the remaining allegations contained in that paragraph.

COUNT II: BAD FAITH

27. The allegations contained in paragraph 27 of the Complaint incorporate
the preceding paragraphs. In answer thereto, Defendants incorporate their
allegations corresponding with those paragraphs.

28. The allegations contained in paragraph 28 of the Complaint do not
appear to require a response. To the extent they do, Defendants admit them.

29. The allegations contained in paragraph 29 of the Complaint do not
appear to require a response. To the extent they do, Defendants admit them.

30. The allegations contained in paragraph 30 of the Complaint do not

appear to require a response. To the extent they do, Defendants admit them.

DCAPDX\3552031.v6
31. The allegations contained in paragraph 31 of the Complaint do not

appear to require a response. To the extent they do, Defendants admit them.
COUNT I: BREACH OF CONTRACT
(Against Hanover)

32. The allegations contained in paragraph 32 of the Complaint incorporate
the preceding paragraphs. In answer thereto, Defendants incorporate their
allegations corresponding with those paragraphs.

33. The allegations contained in paragraph 33 of the Complaint do not
appear to require a response. To the extent they do, Defendants admit them.

34. The allegations contained in paragraph 34 of the Complaint do not
appear to require a response. To the extent they do, Defendants admit them.

35. The allegations contained in paragraph 35 of the Complaint do not
appear to require a response. To the extent they do, Defendants admit them.

COUNT IV (ALTERNATIVE): BREACH OF CONTRACT
(Against St. Johns and Sector)

36. The allegations contained in paragraph 36 of the Complaint incorporate
the preceding paragraphs. In answer thereto, Defendants incorporate their
allegations corresponding with those paragraphs.

///

///

 

DCAPDX\3552031.v6
37. Defendants deny the allegations contained in paragraph 37 of the
Complaint and aver that, as St. Johns is not a party to the Lease, it owes Plaintiff no
contractual obligations thereunder.

38. Defendants deny the allegations contained in paragraph 38 of the
Complaint and aver that, as St. Johns is not a party to the Lease, it owes Plaintiff no
contractual obligations thereunder.

39. Defendants deny the allegations contained in paragraph 39 of the
Complaint and aver that, as St. Johns is not a party to the Lease, it owes Plaintiff no
contractual obligations thereunder.

40. Except as expressly admitted herein, Defendants deny each and every
of the allegations contained in the Complaint, including without limitation the prayer
for relief set forth therein.

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim)

41. With regard to one or more of Plaintiff's claims for relief, the
Complaint fails to state ultimate facts sufficient to state a claim for which relief can
be granted, for among other reasons, because St. Johns is not a party to, and is not
in any way obligated under, the Lease.

///

10

DCAPDX\3552031.v6
SECOND AFFIRMATIVE DEFENSE
(Prior Material Breach)

42. Plaintiff's fourth claim for relief is barred because of one or more prior
material breaches by Plaintiff.

THIRD AFFIRMATIVE DEFENSE

(Breach of the Implied Covenant of Good Faith and Fair Dealing)

43. Plaintiff's fourth claim for relief is barred because Plaintiff's conduct
breached the implied covenant of good faith and fair dealing applicable to every
contract under Montana law, as set forth in Mont. Code Annot. § 28-1-211.

FOURTH AFFIRMATIVE DEFENSE
(Failure of Condition Precedent)

44. Plaintiff's fourth claim for relief is barred because one or more
conditions precedent to any obligations related to the subject of this action that
Sector may have owed Plaintiff under the Lease did not occur.

FIFTH AFFIRMATIVE DEFENSE
(Failure to Mitigate)

45. Plaintiff's fourth claim for relief is barred because Plaintiff failed to
mitigate its alleged damages.
///

///

11

 

DCAPDX\3552031.v6
SIXTH AFFIRMATIVE DEFENSE
(Fault of Others)

46. Plaintiff's fourth claim for relief is barred because one or more third
parties caused Plaintiff's alleged damages, and/or the alleged damages were caused
by conditions, acts, or events unrelated to Defendants’ action or inaction.

SEVENTH AFFIRMATIVE DEFENSE
(Equitable Estoppel)
47. Plaintiff is equitably estopped from asserting its fourth claim for relief.
EIGHTH AFFIRMATIVE DEFENSE
(Waiver)

48. Plaintiff's fourth claim for relief is barred because Plaintiff waived or
intentionally relinquished or abandoned one or more of its alleged rights under the
Lease or any obligations related to the subject of this action that Defendants may
have owed Plaintiff thereunder.

NINTH AFFIRMATIVE DEFENSE
(Unclean Hands)

49. The doctrine of unclean hands bar Plaintiff's fourth claim for relief
because Plaintiffs alleged damages resulted from Plaintiff's wrongful conduct.
///

///

12

 

DCAPDX\3552031.v6
TENTH AFFIRMATIVE DEFENSE
(Release)

50. Plaintiff's fourth claim for relief is barred because Plaintiff released
Defendants from any obligations related to the subject of this action that Defendants
may have owed Plaintiff under the Lease.

ELEVENTH AFFIRMATIVE DEFENSE
(Novation)

51. Plaintiff's fourth claim for relief is barred because of a novation as to
any obligations related to the subject of this action that Defendants may have owed
Plaintiff under the Lease.

TWELFTH AFFIRMATIVE DEFENSE
(Modification)

52. Plaintiff's fourth claim for relief is barred because of a novation as to
any obligations related to the subject of this action that Defendants may have owed
Plaintiff under the Lease.

THIRTEENTH AFFIRMATIVE DEFENSE
(Substantial Compliance)

53. Plaintiffs fourth claim for relief is barred because Defendants
substantially complied with any obligations related to the subject of this action that
they may have owed Plaintiff under the Lease.

13

DCAPDX\3552031.v6
FOURTEENTH AFFIRMATIVE DEFENSE
(Indemnification)

54. Plaintiff's claims for relief are barred because (i) Plaintiff is obligated
to indemnify Sector, including without limitation under paragraph 11(a) of the
Lease, (11) Hanover is obligated to indemnify Defendants, including without
limitation under the Policy, (111) Sector is entitled to indemnification under Plaintiff’ s
insurance-related obligations set forth in paragraph 1 1(a) of the Lease, which require
Plaintiff to maintain “reasonable public liability and property damage insurance” for
Sector’s benefit in the minimum amount of $1,000,000 “for damages resulting from
personal liability” and also insurance on Plaintiffs “own personal property on the
Premises, and (iv) Defendants are entitled indemnification as a matter of common
law from one or more third parties that caused Plaintiffs alleged damages.

FIFTEENTH AFFIRMATIVE DEFENSE
(Contribution)

55. In the event Defendants are determined to be liable for any amount of
damages to Plaintiff, (1) Sector is entitled to contribution from Plaintiff, including
without limitation under paragraph 1 1(a) of the Lease, (ii) Defendants are entitled to
contribution from Hanover, including without limitation under the Policy,
(111) Sector is entitled to contribution under Plaintiff's insurance-related obligations

set forth in paragraph 11(a) of the Lease, which require Plaintiff to maintain

14

 

DCAPDX\3552031.v6
“reasonable public liability and property damage insurance” for Sector’s benefit in
the minimum amount of $1,000,000 “for damages resulting from personal liability”
and also insurance on Plaintiff's “own personal property on the Premises, and
(iv) Defendants are entitled to contribution as a matter of common law from one or
more third parties that caused Plaintiffs alleged damages.
SIXTEENTH AFFIRMATIVE DEFENSE
(Comparative Fault)

56. Plaintiff's damages, if any, were proximately caused by its own conduct
which conduct exceeded any damage caused by Defendants’ conduct and thus serves
to bar or reduce Plaintiff's damages, if any, under Montana law, including without
limitation as a matter of comparative negligence.

SEVENTEENTH AFFIRMATIVE DEFENSE
(Offset / Setoff)

57. In the event Defendants are determined to be liable for any amount of
damages to Plaintiff, (1) Sector entitled to offset or setoff such amount by an amount
equivalent to such as is due and owing by Plaintiff to Sector because of Plaintiff’ s
breaches of contract and (ii) Defendants are entitled to offset or setoff such amount
by an amount equivalent to such as is due and owing by Plaintiff to Sector because
of Plaintiff's tortious conduct.

///

15

 

DCAPDX\3552031.v6
COUNTERCLAIM

For their counterclaims against Plaintiff, Defendants, by and through their

attorneys, state and allege as follows:
FIRST COUNTERCLAIM
(Attorney Fees — By Defendants against Plaintiff )

58. Defendants incorporate paragraphs | through 57 above.

59. Defendants are entitled to recover their reasonable attorney fees, costs,
and disbursements incurred in defending against the Complaint in an amount to be
determined by the Court, including without limitation under paragraph 46 of the
Lease, Mont. Code. Ann. § 28-3-704, and Mont. Code. Ann. §§ 27-8-311 and
27-8-313.

SECOND COUNTERCLAIM
(Declaratory Judgment — Sector against Plaintiff)

60. Sector incorporates paragraphs | through 57 above.

61. Sector, as Landlord, and Plaintiff, as Tenant, are parties to that certain
Lease Agreement (the “Lease”) for 1635 North Frontage Road, Billings, Montana
(the “Premises”), a true and correct copy of which is attached to the Complaint as
Exhibit A Lease.

///

///

16

 

DCAPDX\3552031.v6
62. On or about May 9, 2019, a fire and explosion happened at
Plaintiff's tank wash center on the Premises, which such fire and explosion resulted
in certain property damage on or about the Premises.

63. Under paragraph 11(a) of the Lease, Plaintiff owes Sector indemnity,
defense, and hold harmless obligations to Sector as to “any liability for any claim,
liability, damage or loss (including reasonable attorney fees) to any person or
property in, on or about the Premises caused in whole or in part by Tenant’s action
or inaction.”

64. Under that same paragraph, Plaintiff owes Sector certain insurance-
related obligations, including but not limited to (1) procuring and keeping in effect
during the term of the Lease “reasonable public liability and property damage
insurance” for Sector’s benefit in the minimum amount of $1,000,000 “for damages
resulting from personal liability,” (11) maintaining insurance on Plaintiff's “own
personal property on the Premises,” and (iii) delivering to Sector a certificate of
insurance naming Sector as additional insured.

65. Sector has requested that Plaintiff fulfill its indemnity, defense, and
hold harmless and insurance-related obligations owed to Sector under paragraph
11(a) of the Lease, but Plaintiff has refused.

66. There exists a real and substantial dispute between Plaintiff and Sector
to whether this action involves:

17

DCAPDX\3552031.v6
a. the adjudication of liability for a claim, liability, damage, or loss
(including reasonable attorney fees) to property on or about the
Premises caused in whole or in part by Plaintiff's action or inaction
(namely, a fire and explosion that happened at Plaintiff's tank wash
center on the Premises, which such fire and explosion resulted in
certain alleged property damage on or about the Premises);

b. alleged damages resulting from Plaintiff's personal liability; and

c. alleged damages to Plaintiffs personal property.

67. Sector is entitled to a judicial declaration that, as this action involves
the adjudication of liability for a claim, liability, damage, or loss (including
reasonable attorney fees) to property on or about the Premises caused in whole or in
part by Plaintiff's action or inaction, Plaintiff owes Sector a duty to indemnify,
defend, and hold it harmless therefrom.

68. Sector is further entitled to a judicial declaration that, as this action
involves alleged damages resulting from Plaintiff's personal liability and alleged
damages to Plaintiff's personal property, Sector is entitled to the benefit of any
proceeds available to cover such damages from any policy of insurance Sector
maintained pursuant to its insurance-related obligations under paragraph 1 1(a) of the

Lease.

///

18

DCAPDX\3552031.v6
69. Under paragraph 46 of the Lease, Sector is entitled to recover its
reasonable attorney fees, costs, and disbursements in any action to interpret or
enforce the Lease.

70. This action involves interpretation and enforcement of the Lease.

71. Sector has incurred and will continue to incur reasonable attorney fees,
costs, and disbursements in this action in an amount to be determined at trial.

THIRD COUNTERCLAIM
(Breach of Contract — Sector against Plaintiff)

72. Sector incorporates paragraphs | through 71 above.

73. The Lease constitutes a contract under Montana law.

74, This action involves the adjudication of liability for a claim, liability,
damage, or loss (including reasonable attorney fees) to property on or about the
Premises caused in whole or in part by Plaintiff's action or inaction for which, under
paragraph 11(a) of the Lease, Plaintiff is required to indemnify and defend Sector
and hold it harmless.

75. This action also involves alleged damages resulting from Plaintiff's
personal liability for which, under paragraph 11(a) of the Lease, Plaintiff was
required to maintain reasonable public liability and property damage insurance” for

Sector’s benefit in the minimum amount of $1,000,000.

//]/

19

DCAPDX\3552031.v6
76. This action also involves alleged damages to Plaintiffs personal
property for which, under paragraph 11(a) of the Lease, Plaintiff was required to
maintain insurance.

77. Under paragraph 1 1(a) of the Lease, Plaintiff was required to deliver to
Sector a certificate of insurance naming Sector as additional insured.

78. Plaintiff breached the Lease, including without limitation by failing to
fulfill:

a. indemnity, defense, and hold harmless obligations owed to Sector
under paragraph | 1(a) of the Lease as to “any liability for any claim,
liability, damage or loss (including reasonable attorney fees) to any
person or property in, on or about the Premises caused in whole or
in part by Tenant’s action or inaction”; and

b. insurance-related obligations owed to Sector under paragraph 1 1(a)
of the Lease, including but not limited to (i) procuring and keeping
in effect during the term of the Lease “reasonable public liability
and property damage insurance” for Sector’s benefit in the
minimum amount of $1,000,000 “for damages resulting from
personal liability,” (11) maintaining insurance on Plaintiff's “own
personal property on the Premises,” and (iii) delivering to Sector a
certificate of insurance naming Sector as additional insured.

20

DCAPDX\3552031.v6
79. Asa direct and proximate result of Plaintiff's breaches of the Lease,
Sector has suffered damages, including without limitation consequential and
incidental harm and loss, reasonable attorney fees, costs, and disbursements, and
pre-judgment interest as applicable, in an amount to be determined at trial.

80. Under paragraph 46 of the Lease, Sector is entitled to recover its
reasonable attorney fees, costs, and disbursements in any action to interpret or
enforce the Lease.

81. This action involves interpretation and enforcement of the Lease.

82. Sector has incurred and will continue to incur reasonable attorney fees,
costs, and disbursements in this action in an amount to be determined at trial.

FOURTH COUNTERCLAIM
(Indemnification — Sector against Plaintff)

83. Sector incorporates paragraphs | through 82 above.

84. Under paragraph |1(a) of the Lease, Plaintiff owes Sector indemnity,
defense, and hold harmless obligations to Sector as to “any liability for any claim,
liability, damage or loss (including reasonable attorney fees) to any person or
property in, on or about the Premises caused in whole or in part by Tenant’s action
or inaction.”

85. Asa direct and proximate result of Plaintiffs action or inaction, a fire
and explosion happened at Plaintiff's tank wash center on the Premises, which such

21

DCAPDX\3552031.v6
fire and explosion resulted in certain property damage on or about the Premises, all
of which has caused Sector to incur damages, including without limitation
consequential and incidental harm and loss, reasonable attorney fees, costs, and
disbursements, and pre-judgment interest as applicable, in an amount to be
determined at trial.

86. Under paragraph 11 (a) of the Lease, Sector is entitled to
indemnification and a defense from, and to be held harmless by, the Plaintiff for this
action and judgment against Plaintiff in a sum equal to Sector’s damages, including
without limitation consequential and incidental harm and loss, reasonable attorney
fees, costs, and disbursements, and pre-judgment interest as applicable, in an amount
to be determined at trial.

FIFTH COUNTERCLAIM
(Negligence — Sector against Plaintiff)

87. Sector incorporates paragraphs | through 86 above.

88. Plaintiff owed Sector a legal duty to occupy, operate and maintain the
Premises in a reasonable and safe manner.

89. Plaintiff breached its duty of care, and was negligent, by allowing a fire
and explosion to happen at Plaintiff's tank wash center on the Premises, which such

fire and explosion resulted in certain property damage on or about the Premises.

///

22

DCAPDX\3552031.v6
90. As a direct and proximate cause of Plaintiff's negligence, Sector
suffered damages, including without limitation consequential and incidental harm
and loss, reasonable attorney fees, costs, and disbursements, and pre-judgment
interest as applicable, in an amount to be determined at trial.

91. Under paragraph 46 of the Lease, Sector is entitled to recover its
reasonable attorney fees, costs, and disbursements in any action to interpret or
enforce the Lease.

92. This action involves interpretation and enforcement of the Lease.

93. Sector has incurred and will continue to incur reasonable attorney fees,
costs, and disbursements in this action in an amount to be determined at trial.

SECTOR’S CROSS-CLAIMS AGAINST
HANOVER AMERICAN INSURANCE COMPANY
FIRST CROSS-CLAIM
(Declaratory Judgment)

94. Sector incorporates paragraphs | through 57 and 61 through 62 above.

95. Sector is an additional named insured under that certain commercial
general liability policed issued by Hanover to St. Johns, Policy No. ZZ2 A102918
OS, with an effective date of May 24, 2018 through May 24, 2019 (the “Policy’), a
copy of which is attached to the Complaint as Exhibit B and the “Building and

///

23

 

DCAPDX\3552031.v6
Personal Property Coverage Form” of which is attached to the Complaint as
Exhibit C.

96. After receiving notice of the casualty that resulted from fire and
explosion to happen at Plaintiff's tank wash center on the Premises on or about
May 9, 2019, St. Johns tendered the claim to Hanover, which, in turn, denied
coverage in a letter dated October 10, 2019, a true and correct copy of which is
attached hereto as Exhibit A.

97. After Plaintiff filed this action, Sector tendered its defense and
indemnity to Hanover under the Policy in a letter dated July 29, 2020, a true and
correct copy of which is attached hereto as Exhibit B.

98. Hanover denied Sector’s tender in a letter dated September 2, 2020, a
true and correct copy of which is attached hereto as Exhibit C.

99. There exists a real and substantial dispute between Sector and Hanover
as to whether Hanover owes Sector any coverage obligations under the Policy and
Montana law for the casualty arising from certain property damage that happened at
the Premises on or about May 9, 2019, including without limitation the claims
asserted by Plaintiff against Sector herein.

100. Sector is entitled to a judicial declaration that, under the Policy and
Montana law, it is entitled to defense and indemnity from Hanover for the casualty

arising from certain property damage that happened at the Premises on or about

24

 

DCAPDX\3552031.v6
May 9, 2019, including without limitation the claims asserted by Plaintiff against
Sector herein.
SECOND CROSS-CLAIM
(Breach of Contract)

101. Sector incorporates paragraphs 1 through 57, 61 through 62, and 95
through 100 above.

102. The Policy constitutes a contract under Montana law.

103. Hanover’s conduct as described here constitutes breaches of its
contractual obligations owed to Sector under the Policy, including without limitation
its obligation ‘0 defend and indemnify Hanover for the casualty arising from certain
property damage that happened at the Premises on or _ about
May 9, 2019, including without limitation the claims asserted by Plaintiff against
Sector herein.

104. As a direct and proximate result thereof, Sector has suffered damages,
including without limitation consequential and incidental harm and loss, reasonable
attorney fees, costs, and disbursements, and pre-judgment interest as applicable, in
an amount to be determined at trial.

///
///

///

25

 

DCAPDX\3552031.v6
THIRD CROSS-CLAIM
(Bad Faith)

105. Sector incorporates paragraphs | through 57, 61 through 62, and 95
through 104 above.

106. The Policy constitutes a contract under Montana law.

107. As set forth in Mont. Code Annot. § 28-1-211, in every contract under
Montana law, there is an implied covenant of good faith and fair dealing.

108. Based on Hanover’s conduct as described in Plaintiff's Complaint, and
as admitted by Defendants above, Hanover committed statutory and common law
bad faith, including without limitation by violating Mont. Code. Ann. §§ 33-18-
201(1), (4), (5), (6), and (9), and breached the implied covenant of good faith and
fair dealing.

109. Asa direct and proximate result thereof, Sector has suffered damages,
including without limitation consequential and incidental harm and loss, reasonable
attorney fees, costs, and disbursements, and pre-judgment interest as applicable, in
an amount to be determined at trial.

110. Hanover’s conduct is sufficient under Montana law to justify the
imposition of punitive damages, including without limitation under
Mont. Code Ann. §§ 33-18-242 and 27-1-221.

//l

26

DCAPDX\3552031.v6
111. Under Montana law, Sector is entitled to recover its reasonable attorney
fees, costs, and disbursements because it was forced to file these cross-claims to
obtain coverage owed under a policy of insurance, namely the Policy.

112. Sector has incurred and will continue to incur reasonable attorney fees,

costs, and disbursements in this action in an amount to be determined at trial.

JURY DEMAND

113. Pursuant to Fed. R. Civ. P. 38(b), Defendants hereby demand a trial by
jury of all issues so triable that are raised in this action, or which hereinafter may be
raised in this action.

WHEREFORE, as to the Complaint, Defendants respectfully request the
following relief:

l. A declaration that Hanover had a duty to defend and indemnify Plaintiff
and/or these Defendants for certain property damage that happened at the Premises
on or about May 9, 2020, and that Hanover breached that duty and thus its
obligations under the Policy and Montana law.

2. For an award against Hanover of such money damages as were caused
to Plaintiff or these Defendants by Hanover’s breach of and refusal to comply with
its obligations owed under the Policy and violations of Montana statutory and

common law on unfair claims practices by insurers and unfair trade practices,

27

DCAPDX\3552031.v6
including without limitation pre- and post-judgment interest, Plaintiff's and these
Defendants’ reasonable attorney fees or costs, and consequential damages.

4. For an award of punitive damages against Hanover pursuant to
Montana statutory law, including without limitation Mont. Code. Ann. §§ 33-18-
242(4) and 27-1-221.

4, For a judgment that Plaintiff takes nothing by way of the Complaint
against these Defendants and that this Complaint as against these Defendants are
dismissed with prejudice;

5. For an award of these Defendants’ reasonable attorney fees, costs, and
disbursements incurred in defending against the Complaint in an amount to be
determined by the Court, including without limitation under paragraph 46 of the
Lease, Mont. Code. Ann. § 28-3-704, Mont. Code. Ann. §§ 27-8-311 and 27-8-313.

6. For such other relief as this Court deems just and proper.

WHEREFORE, as to their Counterclaims, Defendants respectfully request the
following relief:

l. For an award of Defendants’ reasonable attorney fees, costs, and
disbursements incurred in defending against the Complaint in an amount to be
determined by the Court, including without limitation under paragraph 46 of the
Lease, Mont. Code. Ann. § 28-3-704, and Mont. Code. Ann. §§ 27-8-311 and

27-8-313.

28

 

DCAPDX\355203 1.v6
2. A judicial declaration that, as this action involves the adjudication of
liability for a claim, liability, damage, or loss (including reasonable attorney fees) to
property on or about the Premises caused in whole or in part by Plaintiffs action or
inaction, Plaintiff owes Sector a duty to indemnify, defend, and hold it harmless
therefrom.

3. A judicial declaration that, as this action involves alleged damages
resulting from Plaintiffs personal liability and alleged damages to Plaintiff's
personal property, Sector is entitled to the benefit of any proceeds available to cover
such damages from any policy of insurance Sector maintained pursuant to its
insurance-related obligations under paragraph | 1(a) of the Lease.

4, For damages, including without limitation consequential and incidental
harm and loss, reasonable attorney fees, costs, and disbursements, and pre-judgment
interest as applicable, caused by Plaintiff's breaches of its contractual obligations
owed to Sector, and by Plaintiffs tortious conduct, in an amount to be determined
at trial.

5. For such other relief as this Court deems just and proper.

WHEREFORE, as to its Cross-Claims against Hanover, Sector respectfully
requests the following relief:

1. A judicial declaration that, under the Policy, Sector is entitled to
defense and indemnity from Hanover for the casualty arising from certain property

29

DCAPDX\3552031.v6
damage that happened at the Premises on or about May 9, 2019, including without
limitation the claims asserted by Plaintiff against Sector herein;

2. For damages, including without limitation consequential and incidental
harm and loss, reasonable attorney fees, costs, and disbursements, and pre-judgment
interest as applicable, caused by Hanover’s breaches of its contractual obligations
owed to Sector, violations of Montana’s Unfair Trade Practices Act (specifically,
Mont. Code Ann. § 33-18-242), and refusal to comply with the terms of a policy of
insurance that Hanover issued (namely, the Policy), in an amount to be determined
at trial.

3. For an award of punitive damages, including without limitation under
Mont. Code Ann. §§ 33-18-242 and 27-1-22, in an amount to be determined at trial.

4. For an award of reasonable attorney fees, costs, and disbursements
incurred because it was forced to file these cross-claims to obtain coverage owed
under a policy of insurance (namely, the Policy) in an amount to be determined by
the Court.

J For costs and reasonable attorney fees under Mont. Code. Ann.
§§ 27-8-311 and 27-8-313.

6. For such other relief as this Court deems just and proper.

30

DCAPDX\3552031.v6
DATED: October 14, 2020.

/s/ Joshua D. Stadtler

JOSHUA D. STADTLER (Pro Hac Vice)
DUNN CARNEY LLP

Of Attorneys for Defendants Sector
Corporation and St. Johns Corporation

/s/ Martin S. King
MARTIN S. KING
WORDEN THANE P.C.
Of Attorneys for Defendants Sector
Corporation and St. Johns Corporation
CERTIFICATE OF SERVICE
I hereby certify that on October 14", 2020, I electronically filed the
foregoing document with the Clerk of Court using the CM/ECF system, which will

send notification electronically to all attorneys of record.

/s/ Martin S. King
Martin S. King

31

DCAPDX\3552031.v6
